DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the abbreviation IMU is used before the term "inertial measurement unit" is defined.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “software for analyzing the activities of the user”. The limitation is not associated with any positively claimed structural element and provides no further structural limitation to the claimed apparatus. Claim 1 also recites the limitation “IMU is implemented to be… in an existing device”. As written, the existing device is not a positively claimed element and is not patentably limiting. The existing device comprising a watch or a portion thereof etc. doesn’t limit the structure of the IMU. As written, the only positively claimed element of this claim is the IMU, which has no claimed limitations associated with it. Applicant is suggested to amend the claim by defining structure associated 
Claim 2 recites the limitation “a cellular telephone for analyzing the activities of the user”. It is previously stated in claim 1 that analysis of the physical activities of a user is carried out by the software found in the apparatus of claim 1. It is unclear what the relation is between the analysis performed in claim 1 and in claim 2; if the analysis taking place on the phone happens separately from the analysis happening in the apparatus or if the software for carrying out the analysis is now found in the phone.
Claim 4 recites the limitation “receiving the analysis of the activities of the user…”, but the analysis occurring in claim 1 is not tied to any positively claimed structure, i.e. a processor, so it is unclear where this analysis occurs. It is also unclear where the analysis originates from. Structure is recited to receive the analysis data, but there is no claimed structure to send the analysis in order to be received by the structures in claim 4.
Claim 5 recites the limitation “the system of claim 4, in which the user manipulates or moves said user computational device to invoke the augmented reality display”. The claim is rendered indefinite for being unclear as to what further structural limitation is provided by the claim. The claim fails to recite any further structural limitation of the invention because no positively claimed structure is further limited by the user moving the device. Applicant is suggested to amend the claim to tie the actions to a structure of the device, such as a processor being configured to recognize a specific movement of the user computational device to invoke the augmented reality display.
Claim 6 recites the limitation “wherein said camera is manipulated to capture an image of said existing device, after which said augmented reality display is invoked”. The claim is rendered indefinite because no positively claimed structure is further limited by the user moving the camera. Applicant is suggested to amend the claim to tie the actions to a structure of the device, such as a processor being 
Claim 7 recites the limitation “said instructions include instructions for watch power optimization”.  It is unclear what relation there is between instructions for receiving analysis and instructions for watch power optimization. The claim also lacks any structural elements and does not further limit any positively claimed structural elements.
Claim 8 recites the limitation "the signal from said IMU" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim also recites the limitation “to determine how frequently the apparatus is activated” without any related structural elements, so it is unclear what element carries out this function.
Claim 9 recites the limitation “the strength and noise level” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what distinction exists between the “strength” and “amplitude” of the signal. For the purposes of examination, it will be understood that “said apparatus is turned off or on according to the” amplitude, noise level, and slope of the signal.
Claim 12 recites the limitation “determining an amount of time spent in each activity”. Claim 11 only discloses detecting “a” category of physical activity. The claim is unclear because it implies a multitude of possible activities but claim 11 does not disclose this. Applicant is suggested to amend claim 11 to reflect this.
Claim 13 recites the limitation “determining a complexity of each activity”. Assuming “each activity” refers to independent actions such as walking, sitting, standing, etc., it is unclear what is meant by a complexity of an activity (the complexity of sitting, the complexity of standing, etc.).
Claim 14 recites the limitation “calculating a barcode of the physical activities of the user”. It is unclear what the metes and bounds are for calculating a barcode. Under the present claim language any 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the limitation "said existing device comprises a watchband". The claim fails to recite any further limitation of claim 1 because the said existing device is not a positively claimed element.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albinali et al. (US 20150057967 A1).
Regarding claims 1-3, Albinali teaches a system comprising an IMU (paragraph 39, accelerometer and gyroscope) worn by a user in a wristwatch (paragraph 85, “incorporated into a watch”) secured to the user via watchband (fig. 2A-2B, strap 202) and software for analyzing the activities of the user (paragraph 99, “movement detection module can be configured to detect and measure movements associated with physical activity… includes processor executable instructions that are stored in the storage device or within the processor”). Albinali also teaches a base station in the form of a mobile phone (paragraph 40) to analyze activities of the user (paragraph 49).
Regarding claim 4, Albinali provides a user computational device with a display, memory, and a processor in the form of a smartphone (paragraph 40) wherein said memory stores instructions for receiving the analysis of the activities of the user (paragraph 89, “smart phone may run an application that corresponds to the wearable sensor… [and] may provide the user with information relevant to the wearable sensor”). Albinali also teaches that the display devices may comprise augmented reality devices (paragraph 71).
Claims 5 and 6 as recited do not add any structural details. In view of the rejections under 35 U.S.C. 112 as set forth above, Albinali is considered to disclose details consistent with the positively claimed elements of the claims.
Regarding claims 7-9, Albinali teaches the system containing a set of instructions for watch power optimizations to determine how frequently the apparatus is activated (paragraph 94, see also paragraph 96, “power management module”). The wearable sensor sets its power state in response to a detection of movement or physical activity (paragraph 97). A movement detection module is responsible for determining when the wearable sensor moves (paragraph 99). A lack of movement over a sustained period of time will cause the power management module to place the device into a deep low power 
Regarding claim 10, Albinali teaches the device transferring recorded data to a second device (paragraph 35). The second device may be a base station, a mobile phone, computer, or a server (paragraph 36).
Regarding claim 11, Albinali teaches the system of claim 4. Albinali also teaches a method of analyzing physical activities of a user with said system comprising automatically detecting a category of physical activity of a user according to signals from the IMU (paragraph 99, “movement detection module can be configured to detect and measure movements associated with physical activity (e.g., walking and exercising), sleep, and non-physical activity (e.g., sedentary activity or eating)”, see also paragraph 107, “power management module classifies movement data with pattern recognition algorithm”).
Regarding claim 12, Albinali’s method teaches that the sensor may categorize the recorded motion signal, categories including sedentary activity, light activity, moderate activity, vigorous activity, and sleeping. The wearable sensor also determines the amount of time that a wearer was in each category (paragraph 122).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paraschiv-Ionescu et al. (Barcoding Human Physical Activity to Assess Chronic Pain Conditions, PLOS One, February 23, 2012).
Regarding claims 13 and 14, Albinali teaches the method of claim 12. Albinali teaches the analysis of movement initiation (paragraph 104) and classification of data into movement types and time durations (paragraph 122). The method recognizes intervals of high and low activity (paragraph 106) and classifies the movement data with an algorithm that is responsive to the variance and entropy of the data (paragraph 107). Albinali teaches calculating the individual components that the applicant discloses as comprising the calculation for complexity, but Albinali does not explicitly disclose calculation of activity complexity.
Paraschiv-Ionescu teaches in a related endeavor a method of tracking user activities through wearable IMUs (page 2 column 2 paragraph 5) and classifying the activities into set movement categories with associated intensity levels and duration times (page 3 column 1 paragraph 3). The resulting information from the sensors were combined within successive time windows to define various physical activity states, to which numerical symbols are assigned (page 3 column 1 paragraph 5). The encoding procedure provided the representation of the patterns of physical activities visualized as color barcodes, which depict aspects such as number, variety, and succession of states, which Paraschiv-Ionescu teaches as contributing to complexity of the patterns and are also displayed in the barcodes (page 3 column 2 paragraph 4). Complexity is chosen as a metric in the method because of its ability to reveal clinically relevant features of movement behavior (page 3 column 2 paragraph 6) and that it is becoming an important complementary metric in studies of behavior (page 5 column 2 paragraph 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albinali to incorporate the teachings of Paraschiv-Ionescu to provide a method for analyzing physical activities of a user wherein the complexity of a user’s physical activities is determined and a barcode of the physical activities of the user is calculated. Doing so allows for clinician to quickly examine graphical representation of a user’s activity for an objective assessment to compare over time or to other populations to draw conclusions about a particular patient’s condition, health, and quality of life, as taught by Paraschiv-Ionescu (page 9 column 1 paragraph 1 to page 9 column 2 paragraph 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding claims 5 and 6, Mullins et al. (US 20160054791 A1) discloses a system of navigating augmented reality content with a watch in which a camera found in a user computational device is manipulated to capture an image of a smart watch (“said existing device” in claim 6) in order to invoke an augmented reality display containing information (paragraph 46, see also abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791